DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
 Applicants’ response of April 19, 2021, to the non-final action mailed October 19, 2020 has been entered. Claims 70 and 111 have been amended, claims 1-69, 71-74, 76-78, 81-82, 84-106, 109-110, 112-118, and 120-162 has been cancelled, and claims 163-166 have been newly added.  Accordingly, claims 70, 75, 79, 80, 83, 97, 107, 108, 111, 119, and 163-166 are pending and under current examination.
Response & Claim Rejections - 35 USC § 103
	Applicant’s amendment necessitates grounds for rejecting the new claims.
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
	Claims 70, 75, 79, 80, 83, 97, 107, 108, 111, and 119, remain rejected  in modified form and claims 163-166 are newly rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Abbott et al. (Pub. No.: US 2011/0189287; Pub. Date: Aug, 4, 2011), Myers et al. (Pub. No.: US 2007/0122455; Pub. Date: May 31, 2007), and Bockman et al. (Patent No.: 6,165,514; Pub. No.: Dec. 26, 2000).
The amended claims recite a microsheet comprising: a nanoscale polymer layer having a wound active agent incorporated therein, wherein said wound active nanoscale polymer layer is a polyelectrolyte multilayer comprising alternating layers of at least one 
Regarding claims 70, 75, 111, 119, and 163-166 Abbott discloses a wound dressing medical article comprising a polymer multilayer of sequential and repeat application of layers comprising at least one wound active agent having a thickness of from about 1 nm to 500nm, wherein the at least one wound active agent includes antimicrobial silver in the form of silver nanoparticles or ionic silver incorporated into the polymer multilayer [0056], [0057], [0075] and [0076], wherein the polymer multilayer includes repeat polymer multilayers formed by the alternating addition of anionic and cationic polyelectrolytes [0076] including wherein the layers comprises PEG or polyacrlyic acid  ([0217], [0279, and [0212]), wherein the release rate of the antimicrobial silver is in an amount about 0.1 to 0.5 µg/cm2 a day [0053],  with a load of between 0.01and 500 µg/cm2  [000052] and [0056] which means that release rate can be over at least 2  or over 30 days, wherein the nanoscale polymer with active agent  deposited on a support, wherein said support is from about 1 micrometer to 10 mm thick [0046] and wherein said support comprises a polymeric support wherein the solid support comprises a active 
The polymeric support that is soluble and made up of polyvinyl alcohol is equivalent to the instantly claimed sacrificial layer as the polyvinyl alcohol disclosed by Abbot is the same material that Applicant’s sacrificial polymer is made out of  with overlapping thicknesses as found in paragraph [0060] of the instant specification.  As the thickness of the layer and the type of polymer is the same as found in the instant specification, it would be expected to have the same properties, unless and until Applicant can provide evidence to the contrary, with respect to ability of the layer to dissolve in less than 10 minutes when contacted with an aqueous soliton.
“Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Furthermore, as Abbott discloses a wound dressing medical article comprising a polymer multilayer of sequential and repeat application of layers comprising at least one wound active agent having a thickness of from about 1 nm to 500nm, wherein the wound 2 a day [0053],  with a load of between 0.01and 500 µg/cm2  [000052] and [0056] wherein said support is from about 1 micrometer to 10 mm thick [0046].  The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the composition of the prior art does not possess the same material, structural and steps-like characteristics of the claimed composition.  In the absence of evidence to the contrary, the burden is on Applicant to prove that the claimed composition, in this case the Young’s modulus is different from that taught by the prior art and to establish patentable differences.  See In re Best 562F .2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2nd 1992 (PTO Bd. Pat. App. & Int. 1989).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  MPEP 2112.01 (I).
But Abbott does not disclose the newly added limitation wherein the sacrificial polymer layer has a thickness variation of less than 20% of the average thickness when measured in the cross section or wherein the second wound active agent found within the metal support is the metal ion antibiofilm agent gallium ion or gallium alloy.

However in the same field of endeavor of water soluble thin films made out of polyvinyl alcohol [0063] for use on the surface of the skin or a wound [0154], Myers discloses wherein the  films are uniform ([0007], [0102], [0136]).  A uniform film includes a uniform thickness of a film with no desired variation in the thickness throughout the film.  This meets the limitation of less than the sacrificial polymer layer has a thickness variation of less than 20% of the average thickness when measured in the cross section.  





Regarding claim 79, Abbott discloses wherein the positively charged polyelectrolye is selected from poly(L-lysine), poly(ethylene imine), and poly(allylamine hydrochloride) [0019].

Regarding claim 80, Abbott discloses wherein the negatively charged polyelectrolye polyglutamic acid [0080].
Regarding claim 83, Abbott discloses wherein the active agent is dispersed in the polymer multilayer [0043].
Regarding claims 97, 107, and 108, Abbott discloses wherein the alternating cationic and anionic polyelectrolytes are sequentially and repeatedly layered [0019] wherein specific embodiments include at least 4 alternating layers with wound active agent [0128] and [0129]; wherein the cationic polymer includes poly acrylic acid [0131]; wherein the definition of wound active agent includes anti-infective agents such as ionic silver or silver nanoparticles  [0075].  Each set of repeating agents  are structurally the 


It would have been prima facie obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Abbott to include multiple wound active agents in a nanoscale polymer matrix comprising a wound dressing medical article comprising a polymer multilayer of sequential and repeat application of layers the alternating addition of anionic and cationic polyelectrolytes [0076], wherein the positively charged polyelectrolye is selected from poly(L-lysine), poly(ethylene imine), and poly(allylamine hydrochloride) [0019] and the negatively charged polyelectrolye is polyglutamic acid [0080]; wherein specific embodiments include at least 4 alternating layers with multiple wound active agents ([0056], [0128], and [0129]); wherein the cationic polymer includes poly acrylic acid [0131]; wherein the definition of wound active agent includes anti-infective agents such as ionic silver or silver nanoparticles  [0075] or alternatively wherein the nanoscale polymer with active agent  deposited on a support, wherein said support is from about 1 micrometer to 10 mm thick [0046] and wherein said support comprises a polymeric support [0052] comprising soluble polyvinyl alcohol [0044] as a matter of design choice, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention.  Said design choice amounting to combining the prior art elements according to known methods to yield predictable results.  One of ordinary skill in the art would be motivated to do so and have a reasonable expectation of success because Abbott had already disclosed each of these alternatives for a multilayered wound care article.  It would have only required routine experimentation to modify the disclosure of 

It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Abbott et al. and Myers et al. for the water soluble polyvinyl alcohol film layer to be uniform as disclosed by Myers in the wound dressing medical article comprising a polymer multilayer of sequential and repeat application of layers comprising at least one wound active agent, wherein the wound active agent is an antimicrobial incorporated into the polymer multilayer [0056], [0057], [0075] and [0076] as disclosed by Abbott as a matter of combining prior art elements according to known methods to yield predictable results as instantly claimed with a reasonable expectation of success, at the time of the instant invention.  One of ordinary skill in the art would be motivated to have a uniform thickness in order to have a uniform dissolution rate, uniform contact to a surface, a homogenous presence of a drug or agent that might be present in the support, and a uniform stability/strength throughout the substrate layer.  One who would have practiced the invention would have had a reasonable expectation of success because Abbott had already disclosed wound dressing medical article comprising a support layer comprising dissolvable polyvinyl alcohol, while Myers provided guidance with respect to the water soluble polyvinyl alcohol layer being uniform.  It would have only required routine extermination to modify the method of Abbott for a uniform thickness of the support layer as required by the instant claims.
prima facie obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Abbott et al., Myers et al., and Blockman et al.  to include  gallium ion salt in the sacrificial support layer as disclosed by Blockman as a simple substitution of one active agent for another with a reasonable expectation of sucess in the wound dressing medical article comprising a polymer multilayer of sequential and repeat application of layers comprising at least one wound active agent, wherein the wound active agents include antimicrobials incorporated into the polymer multilayer [0056], [0057], [0075] and [0076] as disclosed by Abbott as a matter of combining prior art elements according to known methods to yield predictable results as instantly claimed with a reasonable expectation of success, at the time of the instant invention..  One of ordinary skill in the art would be motivated to use the combination of silver iions and gallium as silver ions is a wound active agent that acts as an antimicrobial as disclosed by Abbott [0056] and the gallium disclosed by Blockman has been found to mimic the beneficial biological effects of TGFB beta, without the detrimental effects which inducing the synthesis of new matrix components in a manner that stimulates natural, normal conditions of repair, healing and augmentation of tissue as evidenced by Blockman (column 5 lines 35-45, column 4 line 61 through column 5 line 3, column 7 line 17-35).  One who would have practiced the invention would have had a reasonable expectation of success because Abbott had already disclosed wound dressing medical article comprising a polymer multilayer of sequential and repeat application of layers comprising at least one wound active agent, wherein the wound active agent includes antimicrobials such as silver incorporated into the polymer multilayer, and wherein the sacrificial layer additionally comprises an active while Blockman provided guidance with 
Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of the claimed invention.

Response to Arguments:	
To the extent that Applicants’ arguments are pertinent to the rejection, they are addressed as follows: 
Applicant traverses the 103 type rejection arguing that claim 70 has been amended to include the limitation of a second wound active agent comprising gallium ion or salt thereof in the sacrificial layer is not taught by Abbott or Bockman.

Applicants’ argument have been fully considered, but not found persuasive.  The instantly claimed second active agent, wherein said second active is gallium ion or salt thereof and is found within the sacrificial layer is prima facie obvious over the combination of Abbott and Bockman..  Abbott discloses a wound dressing medical article comprising a polymer multilayer comprising at least one wound active agent wherein the at least one wound active agent includes antimicrobial silver in the form of silver nanoparticles or ionic silver incorporated into the polymer multilayer [0056], [0057], [0075] and [0076], wherein the polymer multilayer includes repeat polymer multilayers formed by the alternating addition of anionic and cationic polyelectrolytes [0076] including wherein the layers 
The claim rejection is maintained for the reasons of record.
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386.  The examiner can normally be reached on Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 



/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617